Title: Notes on Senate Debates, 19 March 1800
From: Jefferson, Thomas
To: 


Mar. 19. same subject. Dexter maintained that the Com. law as to crimes is in force in the courts of the US. Chipman says that the principles of Com. right are Common law. and he says the Com. 1. of England is in force here. there being no laws in Vermont for appointing juries which the Marshall can follow, he sais he may appoint them as directed by the Com. 1. of England tho’ that part of the Com. 1. was never adopted in Vermont.
